
	
		111th CONGRESS
		1st Session
		S. CON. RES. 46
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Recognizing the benefits of service-learning
		  and expressing support for the goals of the National Learn and Serve
		  Challenge.
	
	
		Whereas
			 service-learning is a teaching method that enhances academic learning by
			 integrating classroom content with relevant activities aimed at addressing
			 identified needs in a community or school;
		Whereas
			 service-learning has been used both in school and community-based settings as a
			 teaching strategy to enhance learning by building on youth experiences,
			 granting youth a voice in learning, and making instructional goals and
			 objectives more relevant to youth;
		Whereas
			 service-learning addresses the dropout epidemic in the United States by making
			 education more hands-on and relevant, and has been especially
			 effective in addressing the dropout epidemic with respect to disadvantaged
			 youth;
		Whereas
			 service-learning is proven to provide the greatest benefits to disadvantaged
			 and at-risk youth by building self-confidence, which often translates into
			 overall academic and personal success;
		Whereas
			 service-learning provides not only meaningful experiences, but improves the
			 quantity and quality of interactions between youth and potential mentors in the
			 community;
		Whereas
			 service-learning empowers youth as actively engaged learners, citizens, and
			 contributors to the community;
		Whereas
			 youth engaged in service-learning provide critical service to the community by
			 addressing a variety of needs in towns, cities, and States, including needs
			 such as tutoring young children, care of the elderly, community nutrition,
			 disaster relief, environmental stewardship, financial education, and public
			 safety;
		Whereas
			 far-reaching and diverse research shows that service-learning enhances the
			 academic, career, cognitive, and civic development of students in kindergarten
			 through 12th grade, and students at institutions of higher education;
		Whereas
			 service-learning strengthens and increases the number of partnerships among
			 institutions of higher education, local schools, and communities, which
			 strengthens communities and improves academic learning;
		Whereas
			 service-learning programs allow a multitude of skilled and enthusiastic college
			 students to serve in the communities surrounding their colleges;
		Whereas
			 service-learning programs engage students in actively addressing and solving
			 pressing community issues and strengthen the ability of nonprofit organizations
			 to meet community needs;
		Whereas
			 Learn and Serve America, a program established under subtitle B of title I of
			 the National and Community Service Act of 1990 (42 U.S.C. 12521 et seq.), is
			 the only federally funded program dedicated to service-learning and engages
			 more than 1,100,000 youth in service-learning each year;
		Whereas
			 Learn and Serve America is a highly cost-effective program, with an average
			 cost of approximately $25 per participant and leverage of $1 for every Federal
			 dollar invested;
		Whereas
			 the National Learn and Serve Challenge is an annual event that, in 2009, will
			 take place October 5 through October 11; and
		Whereas
			 the National Learn and Serve Challenge spotlights the value of service-learning
			 to young people, schools, college campuses, and communities, encourages others
			 to launch service-learning activities, and increases recognition of Learn and
			 Serve America: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the benefits of
			 service-learning, which include—
				(A)enriching and enhancing academic outcomes
			 for youth;
				(B)engaging youth in positive experiences in
			 the community; and
				(C)encouraging youth to make more constructive
			 choices with regards to their lives;
				(2)encourages schools, school districts,
			 college campuses, community-based organizations, nonprofit organizations, and
			 faith-based organizations to provide youth with more service-learning
			 opportunities; and
			(3)expresses support for the goals of the
			 National Learn and Serve Challenge.
			
	
		
			Passed the Senate
			 October 14, 2009.
			
			Secretary
		
	
	
	
